Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.         Claims 2, 13 and 16 are objected to because of the following informalities: “the top bevel angles” should be –the top bevel angle--.
          
Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
                       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.        Claims 11, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
           Regarding claim 11, the original disclosure does not specifically disclose, “each top bevel angle is 5°-7°, inclusive.” Paragraphs 0125 and 0135 of the specification indicates 5° and 7° top bevel angle. However, the limitations set forth in claim 11 is not disclosed in the disclosure. Regarding claim 15, “the original disclosure does not specifically disclose, “each top bevel angle of the third ridge tip is greater than or equal to 3° and less than or equal to 7°.” Regarding claim 18, the original disclosure does not specifically disclose, “each top bevel angle of the fourth ridge tip is greater than or equal to 5° and less than or equal to 7°.”

4.         Claims 1-2 and 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 10, “each top bevel surface, each first bevel surface, and each second bevel surface is oriented at top bevel angle” is confusing.  It is not clear whether each top bevel surface includes the top bevel surface of the first and second end tips. In addition, it is not clear whether each first bevel surface  

Claim Rejections - 35 USC § 103
     5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.       Claims 1-2 and 5-18, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Seizo et al. (WO 96/21545), hereinafter Seizo, in view of Takemura (JP 2004066400 A), both references are provided with the IDS filed on 10/20/2020. Regarding claims 1, 10 and 12-14, Seizo teaches a segmented cutting type tipped saw blade, the saw blade comprising: a disc-shaped metal base 40 having a central axis of rotation, an axial thickness, and a radially outer periphery; and a plurality of circumferentially adjacent tips 41 extending radially outward from the radially outer periphery of the metal base, the plurality of tips comprising: a first end tip (62; Fig. 9) including a tip end (P1) projecting radially outward at a first axial end of the first end tip viewed in a circumferential direction; a second end tip (52) including a tip end (P6) projecting radially outward a second axial end of the second end tip as viewed in the circumferential direction; a first ridge tip (42) including a tip 2) including a tip end (P5) projecting radially outward a second position axially positioned between a first axial end of the second ridge tip and a second axial end of the second ridge tip as viewed in the circumferential direction; and a third ridge tip (22) including a tip end (P3) projecting radially outward at a third position axially positioned between a first axial end of the third ridge tip and a second axial end of the third ridge tip as viewed in the circumferential direction, wherein: the first end tip has a top bevel surface extending from the tip end of the first end tip to a second axial end of the first end tip and the second end tip has a top bevel surface extending from the tip end of the second end tip to a first axial end of the second end tip, the first ridge tip, the second ridge tip, and the third ridge tip each have a first bevel surface extending from the respective tip ends to the respective first axial ends and a second bevel surface extending from the respective tip ends to the second axial ends, each top bevel surface, each first bevel surface, and each second bevel surface is oriented at a top bevel angle with respect to a virtual line extending parallel to the central axis  through the respective tip ends. Seizo does not explicitly teach that each top bevel angle is greater than or equal to 5° and less than or equal to 10° or greater than or equal to 3° and less than or equal to 10°. However, Takemura teaches a segmented cutting-type tipped saw in which the distal edge angles of inclination are set to 10°. See paragraph 0008 and Fig. 3 in Takemura. Below is the translation of the paragraph 0008 of WO 2004066400 A1 form Espacenet. “The finishing blades 17 are arranged in .
               Regarding claims 2, 16 and 17, Seizo, as modified by Talemura, teaches everything noted above including that the plurality of tips further comprises a fourth ridge tip (12) having a tip end (P4) projecting radially outward a fourth position between a first axial end of the fourth ridge tip and a second axial end of the fourth ridge tip as viewed in the circumferential direction, wherein the fourth ridge tip includes a first bevel surface extending from the tip end of the fourth ridge tip to the first axial end of the fourth ridge tip and a second bevel surface extending from the tip end of the fourth ridge tip to the second end of the fourth ridge tip, the first and second bevel surfaces of the fourth ridge tip are oriented at a top bevel angle with respect to the virtual line extending parallel to the central axis through the tip end of 
               Regarding claim 5, Seizo, as modified by Talemura, teaches everything noted above except that each top bevel angle is set to be greater than or equal to 6° and less than or equal to 8°.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a 6°-10° angle for Seizo’s top bevel of the tips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
               Regarding claim 6, Seizo, as modified by Talemura, teaches everything noted above including that each top bevel angle of the plurality of tips and each radial position of each tip end is identical.  
               Regarding claim 7, Seizo, as modified by Talemura, teaches everything noted above including that a radial position of each tip end of the first ridge tip (42) and the second ridge tip (32) is 0 to 9% (in this case 0%) of the thickness direction further radially outward than a radial position of each tip end of the first end tip (62) and the second end tip (52).  It should be noted that the distal edge angles of the inclination for the tips are all the same, and the radial-direction positions of the distal edges of the first ridge tip and the second ridge tip are further radially outward, by 0% of the thickness direction length of the tips, than the radial-direction positions of the tips of the first edge tip and the second edge tip.
              Regarding claim 8, Seizo teaches everything noted above except that the plurality of tips are formed of only 5 types of tips in one embodiment. It should be In re Karlson, 136 USPQ 184.
               Regarding claim 9, Seizo teaches everything noted above except that the plurality of tips are formed of only 6 types of tips in an alternative embodiment.  
               Regarding claims 11 and 18, Seizo, as modified by Talemura, teaches everything noted above except that each top bevel angle is 5°-7°, inclusive.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a 5°-7° for Seizo’s top bevel of the tips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
               Regarding claim 15, Seizo, as modified by Talemura, teaches everything noted above except that each top bevel angle is 3°-7°, inclusive.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a 3°-7 for Seizo’s top bevel of the tips, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

7.       Claims 1-2 and 5-18, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Seizo in view of Strand (2019/0151970). Regarding claims 1, 10 and 12-14, Seizo teaches a segmented cutting type tipped saw blade, the saw blade comprising: a disc-shaped metal base 40 having a central axis of rotation, an axial thickness, and a radially outer periphery; and a plurality of circumferentially adjacent tips 41 extending radially outward from the radially outer periphery of the metal base, the plurality of tips comprising: a first end tip (62; Fig. 9) including a tip end (P1) projecting radially outward at a first axial end of the first end tip viewed in a circumferential direction; a second end tip (52) including a tip end (P6) projecting radially outward a second axial end of the second end tip as viewed in the circumferential direction; a first ridge tip (42) including a tip end (P2) projecting radially outward a first position between a first axial end of the first ridge tip and a second axial end of the first ridge tip as viewed in the circumferential direction; a second ridge tip (32) including a tip end (P5) projecting radially outward a second position axially positioned between a first axial end of the second ridge tip and a second axial end of the second ridge tip as viewed in the circumferential direction; and a third ridge tip (22) including a tip end (P3) projecting radially outward at a third position axially positioned between a first axial end of the third ridge tip and a second axial end of the third ridge tip as viewed in the circumferential direction, wherein: the first end tip has a top bevel surface extending from the tip end of the first end tip to a second axial end of the first end tip and the second end tip has a top bevel surface extending from the tip end of the second end tip to a first .
               Regarding claims 2, 16 and 17, Seizo, as modified by Strand, teaches everything noted above including that the plurality of tips further comprises a fourth ridge tip (12) having a tip end (P4) projecting radially outward a fourth position between a first axial end of the fourth ridge tip and a second axial end of the fourth ridge tip as viewed in the circumferential direction, wherein the fourth ridge tip includes a first bevel surface extending from the tip end of the fourth ridge tip to the first axial end of the fourth ridge tip and a second bevel surface extending from the tip end of the fourth ridge tip to the second end of the fourth ridge tip, the first and second bevel surfaces of the fourth ridge tip are oriented at a top bevel angle with respect to the virtual line extending parallel to the central axis through the tip end of the fourth ridge tip, the top bevel angles of the fourth ridge tip are greater than or equal to 5° and less than or equal to 10°. 
               Regarding claim 5, Seizo, as modified by Strand, teaches everything noted above including that each top bevel angle is set to be greater than or equal to 6° and less than or equal to 8°.  It should be noted that Strand’s top bevel angle of 
2°-40° and 2°-15° covers the above-mentioned range. 
               Regarding claim 6, Seizo, as modified by Strand, teaches everything noted above including that each top bevel angle of the plurality of tips and each radial position of each tip end is identical.  
               Regarding claim 7, Seizo, as modified by Strand, teaches everything noted above including that a radial position of each tip end of the first ridge tip (42) and the 2) is 0 to 9% (in this case 0%) of the thickness direction further radially outward than a radial position of each tip end of the first end tip (62) and the second end tip (52).  It should be noted that the distal edge angles of the inclination for the tips are all the same, and the radial-direction positions of the distal edges of the first ridge tip and the second ridge tip are further radially outward, by 0% of the thickness direction length of the tips, than the radial-direction positions of the tips of the first edge tip and the second edge tip.
              Regarding claim 8, Seizo teaches everything noted above except that the plurality of tips are formed of only 5 types of tips in one embodiment. It should be noted that the number of types is not so critical to the invention as disclosure of the instant application discloses that the plurality of tips could be formed of only 4 types, 5 types or six types of tips. See paragraph 0009 of the specification. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce or omit one of the rigid tips, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
               Regarding claim 9, Seizo teaches everything noted above except that the plurality of tips are formed of only 6 types of tips in an alternative embodiment.  
               Regarding claims 11 and 18, Seizo, as modified by Strand, teaches everything noted above including that each top bevel angle is 5°-7°, 
inclusive.  It should be noted that Strand’s top bevel angle of 2°-40° and 2°-15° covers the above-mentioned range. 


Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Drum (4,034,638), Hayden, Sr. (5,331,876), Chaconas (4,690,024), Rakurty et al. 
 (2018/0099341 A1), Elliston et al. (2020/0316700 A1), Losse (2006/0156892), 
 Brutscher et al. (10/279407), and Kullmann et al. (4,640,172) teach a segmented 
 cutting type tipped saw blade.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   September 10, 2021